                 Case 3:20-cv-05686-BHS Document 5 Filed 10/27/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MARK ROBERT BALDWIN,                             CASE NO. 3:20-CV-05686-BHS
 8
                              Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   DAYANN LIEBMAN, et al.,

11                            Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 4. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17          (1)     The R&R is ADOPTED;

18          (2)     Plaintiff’s request to proceed in forma pauperis is DENIED, and this case

19                  is DISMISSED without prejudice; and

20          (3)     The Clerk shall enter JUDGMENT and close this case.

21   \

22   \

23
     ORDER - 1
24
                 Case 3:20-cv-05686-BHS Document 5 Filed 10/27/20 Page 2 of 2




 1         Dated this 27th day of October, 2020.

 2

 3

 4
                                            ABENJAMIN H. SETTLE
                                             United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
